                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


WHITESELL CORPORATION,

            Plaintiff,                   *
                                         *


     V.                                  *        CV 103-050


ELECTROLUX HOME PRODUCTS, INC.,          *
HUSQVARNA, A.B., and HUSQVARNA           *
OUTDOOR PRODUCTS, INC.,                  *
                                         *


            Defendants.



                                   ORDER




     Presently before the Court is Defendants' Motion to Extend

the Deposition of Peter Karutz to Two Days.                Plaintiff Whitesell

Corporation opposes the motion.           The Court resolves the matter as

follows.


     In the case. Plaintiff has disclosed an Expert Report of Peter

J. Karutz, dated April 12, 2019.^              The Expert Report delineates

the damages calculation related to Plaintiff's claims against both

Defendant    Husqvarna     Outdoor       Products,      Inc.   and     Defendant

Electrolux Home Products, Inc.            The Expert Report shows several

distinct    calculations   as     they   relate   not   only   to    Plaintiff's

different   claims   but   also    to    the   different   defendants.     More




1 Plaintiff has also disclosed an expert report of Timothy Hicks.
Defendants represent that they may not need to depose Mr. Hicks
because he only intends to opine on how much certain parts weigh.
(Defs.' Mot., Doc. No. 1233, SISI 1 & 2.)
specifically, the Expert Report has separate calculations and

different methodologies with respect to Plaintiff's claims for

Brunner Inventory, Matrix Inventory, Obsolete Inventory, Phase-

Out Inventory, Unpaid or Underpaid Invoices, Unearned Rebates,

Pricing Discrepancies, and Unpaid Engineering and Tooling Costs.

The total damages calculation on these claims is $23,092,479.

Also, while the court record does not contain the exhibits and

schedules upon which Mr. Karutz relies, the Court can only imagine

that categories such as invoices, inventory records, and lists of

assigned selling prices and costs are voluminous and extremely

detailed.


       Under Federal Rule of Civil Procedure 30(d), the deposition

of a witness is limited to one day of 7 hours.                   This duration

period may be extended by the Court ''if needed to fairly examine

the deponent . . . ."            Fed.   R. Civ.   P.   30(d).    The Advisory

Committee Note discussing the extension of a deposition suggest

the following factors for consideration:             a) the examination will

cover events occurring over a long period of time; b) the witness

will be      questioned about numerous or lengthy documents; c) in

multi-party cases, the need for each party to examine the witness;

and   d)     full exploration    of the   theories     upon   which    an   expert

witness relies.       Fed. R. Civ. P. 30(d) advisory committee's note

to    2000    amendment.   The   Advisory   Committee     goes    on   to    note:

"Preoccupation with timing is to be avoided."             Id.
     In this case, even though a major claim for lost profits has

been struck by the Court, Plaintiff is still pursuing several

different claims of recovery.          Plaintiff has proffered one expert

to calculate and opine about the damages relative to each claim

against Defendants, and the damage calculations for each Defendant

are separate and distinct.         Moreover, Defendants Husqvarna and

Electrolux   are   represented   by    separate     counsel and      may   pursue

different    theories   of   defense    in   the   case.   To   be   sure,    had

Plaintiff proffered separate expert reports from different experts

for each Defendant, Defendants Husqvarna and Electrolux would be

entitled to depose its respective expert witness for one day, 7

hours.    Here, though. Plaintiff's use of one expert forecloses

each Defendant's opportunity to take a full swing through cross-

examination of the principal expert against it.

     Under these circumstances, the Court finds and concludes that

several factors weigh in favor of expanding the deposition of Peter

Karutz.     First, the subject matter upon           which Mr. Karutz will

testify covers a business relationship that spanned at least 8

years.    Second, while Mr. Karutz may not necessarily be questioned

about numerous or lengthy documents, surely his calculations and

the bases therefor will be rather detailed and intricate.                  Third,

while there is some overlap in the areas of inquiry, there are two

Defendants against whom Mr. Karutz has offered opinions, each of

whom will require its own independent inquiry.             And finally, the
Court is mindful that Mr. Karutz is an expert witness upon whose

testimony    Plaintiff's     entire   damages     claim       rests.       For   these

reasons, the Court will afford each Defendant an opportunity to

examine Mr. Karutz beyond the time afforded by Rule 30(b) for a

single witness.

        Upon the foregoing, and for good cause shown, namely to afford

Defendants Husqvarna and Electrolux a fair opportunity to examine

the deponent. Defendants' motion to extend the deposition of Peter

Karutz (doc. no. 1233) is GRANTED IN PART.               More specifically, Mr.

Karutz shall submit to deposition for a period of 5 hours for

cross-examination by Electrolux and, on a separate day, another

period    of 5 hours for       cross-examination         by    Husqvarna.        Times

allotted    for    breaks   shall   not   be   counted        against     this   time.

Moreover,    one   Defendant    may   not   yield   its       time   to    the   other

Defendant.     Defendants Husqvarna and Electrolux shall endeavor to

avoid    duplicative   questioning.         The   dates    and    times     of   these

depositions are left to the parties to arrange.

     ORDER ENTERED at Augusta, Georgia, this                         ay of August,

2019.




                                            J. RAN-DAI^ALL, QfHiEF JUDGE
                                            UNITED/STATES DISTRICT COURT
                                                    IN    DISTRICT OF GEORGIA
